DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0005], “(i) one or more values” should be “(ii) one or more values” because there is already “(i) a request”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11, as amended, set forth limitations of receiving audio data representing a voice command spoken by a speaker and obtaining a speaker identification result “from a first user computing device” and determining a device identifier and a location within a particular geographic area “of a second user computing device”, which limitations are new matter.  The Specification, as originally filed, does not support these limitations of obtaining a voice command and speaker identification from a first user computing device and obtaining a device identifier and a geographic location from a second user computing device.  Applicant’s amendment states that support for these limitations is provided by ¶[0031] to ¶[0034] of the Specification.  However, ¶[0031] - ¶[0034], only describe in a general way various alternative embodiments of contextual information, but these alternatives are mainly performed only by one computing device 230.  Applicant’s Figure 2 does illustrate local device 210 and a user’s mobile computing device 230, but the only description of anything similar is that a user’s mobile computing device 230 is at home and computing device 230 is in short-range communication with device 210 at ¶[0033].  Still, independent claims 1 and 11 set forth quite specific functionalities for device 210 and device 230, and these are not supported by the originally-filed Specification.  That is, independent claims 1 and 11 set forth that a first computing device, e.g., mobile computing device 230, must receive a voice command and obtain a speaker identification result, and that a second computing device, e.g., local device 210, must provide a device identifier and a location within a particular geographic area.  The Specification, as originally filed, does not provide support for these specific functionalities of a first computing device and a second computing device.  Accordingly, these limitations are new matter under 35 U.S.C. §112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 4 to 6, 9 to 12, 14 to 16, and 19 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365).
Concerning independent claims 1 and 11, Kim et al. discloses a method and apparatus for performing speech recognition, comprising:
“receiving[, at a voice action server,] from a first user computing device, audio data representing a voice command spoken by a speaker” – a speaker 110 may speak a speech command (“a voice command spoken by a speaker”) associated with a function which may be performed by activated voice assistant application 130; mobile device 120 (“a user computing device”) may receive an input sound stream (“audio data”) which includes a speech command spoken by speaker 110 (¶[0025] - ¶[0026]: Figure 1); 
“obtaining[, by the voice action server,] based on the audio data received from the first user computing device, a speaker identification result indicating that the voice command was spoken by the speaker” – voice assistant application 130 may verify whether speaker 110 of a speech command is an authorized user based on the speech command in an input sound stream (¶[0029]: Figure 1); speaker model database 264 may include a speaker model, which is generated for an activation keyword for use in a verification process; if a voice activation unit 252 verifies the speaker as an authorized user based on the speaker model for the activation keyword, voice activation unit 252 may generate an activation signal and voice assistant unit 242 may be activated (¶[0037]: Figure 2); speaker verification unit 320 may verify whether a speaker of an activation keyword is indicative of a user authorized to activate voice assistant unit 242; speaker model database 264 may include a speaker model of an authorized user; a speaker model may be generated based on a plurality of sound samples of an activation keyword which is spoken by an authorized user (¶[0047]: Figure 2); a security level may indicate whether or not speaker verification is required for performing a function; when the security level requires speaker verification, voice assistant unit 242 may perform the associated function when a speaker of a speech command is verified as a user authorized to perform the function (¶[0053] - ¶[0054]: Figure 4); here, verifying a speech command of a speaker by comparing to a speaker model in a speech model database is equivalent to “obtaining . . . a speaker identification result indicating that the voice command was spoken by the speaker”;
“selecting[, by the voice action server,] a voice action based on a transcription of the audio data” – mobile device 120 may receive an input sound stream which includes the speech command, and voice assistant application 120 may recognize the speech command; once the speech command is recognized, voice assistant application 130 may identify the function associated with the speech command, e.g., activating a banking application 140, a photo application 150, or a web browser application 160 (¶[0026] - ¶[0027]: Figure 1); upon receiving an input sound stream, speech recognition unit 410 may recognize the speech command from the received portion of the input stream; upon recognizing the speech command, speech recognition unit 410 may identify the function associated with the speech command to activate an associated application (¶[0050] - ¶[0051]: Figure 4); implicitly, speech recognition generates “a transcription of the audio data”; here, “a voice action” is a function associated with the speech command, e.g., a banking application 140, a photo application 150, or a web browser application 160;
“selecting[, by the voice action server,] from among a plurality of different service providers, a service provider that can perform the selected voice action” – speaker 110 may speak a speech command associated with a function which may be performed by activated voice assistant application 130, which is configured to perform any suitable number of functions, e.g., functions associated with accessing, controlling, or managing various applications, e.g., banking application 140, photo application 150, or web browser application 160 (¶[0025]: Figure 1); upon recognizing the speech command, speech recognition unit 410 may identify the function associated with the speech command to activate an associated application (¶[0051]: Figure 4); broadly, a banking application 140, a photo application 150, and a web browser 160 are being construed as ‘service providers’, so that “a service provider” is selected based on a function of a speech command (“the selected voice action”);
“providing[, by the voice action server,] to the selected service provider: a request to perform the selected voice action; and the speaker identification result” – a speech command may refer to one or more words uttered from a speaker indicative of a function that may be performed by voice assistant unit 242, e.g.¸ “I want to check my bank account”, “Please show me my photos”, or “Open web browser” (¶[0038): Figure 2); storage unit 260 may store a lookup table which maps one or more words in a speech command to a specified function (¶[0062]: Figure 5: Step 550); here, “I want to check my bank account” is “a request to perform the selected voice action” with a banking application, “Please show me my photos” is “a request to perform the selected voice action” with a photo application, and “Open web browser” is “a request to perform the selected voice action” with a web browser application; voice assistant unit 242 may perform a function based on a security level; a security level may indicate whether or not the security level requests speaker verification for performing this function; when the security level requests speaker verification, voice assistant unit 242 may perform the associated function when a speaker of the speech command is verified as a user authorized to perform the function (¶[0053] - ¶[0054]: Figure 4); Figure 11 illustrates a plurality of functions including a function for performing a call application, a function for performing a web search, a function for taking a photo, where lookup tables 1110, 1120, and 1130 map a plurality of functions to a plurality of security levels for each application (¶[0083] - ¶[0085]: Figure 11); each application has functions, then, that may require speaker verification (“providing . . . to the selected service provider . . . the speaker verification result”);
“after providing the request to perform the selected voice action to the selected service provider, providing[, by the voice action server,] to the first user computing device, an additional authorization request requesting the speaker to provide an explicit authorization code that the selected service provider needs to perform the selected voice action” – security management unit 430 may request a speaker of a speech command for additional input to verify the speaker; additional input for verifying the speaker may include a verification keyword; a verification keyword may be personal information as a name, birthday, or personal identification number (PIN) (“an explicit authorization code”) of an authorized user (¶[0057] - ¶[0059]: Figure 4); if a determined security level is not an intermediate security level, it may be inferred that the determined security level is a high security level which may request the speaker to input a verification keyword for verifying the speaker (¶[0069]: Figure 7); 
“after providing the additional authorization request to the user computing device, [and based on determining that the location of the second user computing device is within the particular geographic area,] providing[, by the voice action server,] to the first user computing device, an indication that the selected service provider performed the selected voice action” – if a verification score exceeds a verification threshold for a verification keyword, voice assistant unit 242 or function control unit 440 may perform the function associated with the speech command (¶[0060]: Figure 4); broadly, if a function is performed associated with a request for a bank account balance, displaying photos, or opening a web browser, then there is “an indication that the selected service provider performed the selected voice action”; that is, “an indication” is displaying a bank account balance, displaying photos, or displaying a web browser on a voice assistant unit. 
Concerning independent claims 1 and 11, Kim et al. generally discloses these limitations of the independent claims, but does not provide that these steps are performed “at a voice action server”, and omits the limitations directed to “determining, by the voice action server, based on the speaker identification result indicating that the voice command was spoken by the speaker, a device identifier that corresponds to a second user computing device of the speaker” and “determining, by the voice action server, that a location of the second user computing device of the speaker is within a particular geographic area”, where providing output by the voice action server is “based on determining that the location of the second user computing device is within the particular geographic area”.  However, these limitations are taught by Ketharaju et al.
Concerning independent claims 1 and 11, Ketharaju et al. generally teaches enhanced secure authentication that receives a request on a first electronic computing device, where a first identifier is sent to the mobile computing device, and a second identifier is received from a second electronic computing device, the second electronic computing device being different from the first electronic computing device.  (Abstract)  One or more trust score components can include biometric aspects as an analysis of voice prints.  (Column 3, Lines 31 to 34)  Because smart phones typically include global positioning system (GPS) software, geographic location data can be obtained for a user of the smart phone.  (Column 3, Lines 35 to 45)  Geographic location data and data from the user’s Internet of Things (IoT) devices can be used to establish activity patterns for the user, where the activity patterns are stored at a server computer used to authenticate the user.  (Column 4, Lines 6 to 17)  A voice print can be made of a user’s answers to static questions.  (Column 4, Lines 64 to 65)  An extent to which the user is authenticated can depend on a type of transaction the user is attempting, e.g., checking a user’s account balance as compared to transferring money.  (Column 5, Lines 4 to 13)  Specifically, IoT device authentication module 202 at financial institution server computer 110 can use one or more of IoT devices 104 to authenticate the user.  (Column 7, Lines 33 to 34: Figures 1 to 2)  A user can send the current GPS position using the user’s smart phone, and the user can then identify a nearby IoT device 104, in close proximity (“determining . . . that a location of the second user computing device of the speaker is within a particular geographic area”).  A short-range communication session using Bluetooth or NFC can then be established between the user’s smart phone and IoT device 104.  A token can be transferred from the user’s smart phone to the identified IoT device 104 using the short-range communication session, and the identified IoT device 104 can then send the token to IoT server computer 106 corresponding to the identified IoT device 104.  The token sent from IoT device 104 to IoT server computer 106 can include a unique identifier for the IoT device 104 (“a device identifier that corresponds to a second user computer device of the speaker”), e.g., a serial number of the IoT device 104.  When the IoT server computer 106 receives the token, IoT server computer 106 can establish a communication session over network 108 with financial institution server computer 110.  (Column 7, Line 65 to Column 8, Line 40: Figures 1 to 2)  Ketharaju et al., then, teaches these limitations of performing authentication with “a voice action server”, “determining a device identifier that corresponds to a second computing device of the speaker” when IoT device 104 sends its serial number as a device identifier to a server 106, and “determining that a location of the second user computing device of the speaker is within a particular geographical area” because IoT device 104 must be in close proximity to geographic location data of a user’s mobile electronic computing device 102.  Given Ketharaju et al.’s teaching of using voice prints for biometric authentication, one skilled in the art could see how these authentication features of geographic location and a device identifier can be supplementary to Kim et al., so that secure authentication can be performed using a first device and a second device that must be in same geographic location and confirmed by a device identifier in order to perform a financial transaction.  An objective is to significantly improve a remote login process for users and provide for flexible authentication with additional levels of authentication processing to ensure a valid user authentication.  (Column 6, Lines 9 to 22)  It would have been obvious to one having ordinary skill in the art to perform a function by speech input of Kim et al. that includes determining a device identifier of a second user computer device being within a particular geographic area as taught by Ketharaju et al. for a purpose of improving a login process and providing for flexible authentication with additional levels of authentication processing.  

Concerning claims 2 and 12, Kim et al. discloses that a speaker model database 264 includes one or more speaker models for use in verifying whether a speaker is an authorized user (¶[0033]: Figure 2); if voice activation unit 252 verifies that speaker as an authorized user based on the speaker model, voice activation unit 252 may activate voice assistant unit 242, and may generate an activation signal (¶[0037]: Figure 2); a verification score for an activation keyword may be compared with a verification threshold associated with the activation keyword; if the verification score exceeds a verification threshold, a speaker of the activation keyword may be verified as the authorized user (¶[0048]: Figure 3); here, a verification score is “a likelihood that the audio data representing the voice command matches a stored voice print associated with the speaker”; a speaker model is equivalent to “a voice print associated with the speaker”.
Concerning claims 4 and 14, Kim et al. discloses that upon recognizing a speech command, speech recognition unit 410 may identify the function associated with the speech command, e.g., activating an associated application, e.g., a banking application, a photo application, a web browser application (“in response to determining that the mapping of voice actions indicates that the service provider can perform the selected voice action, selecting the service provider”) (¶[0051]: Figure 4); words in a speech command are mapped to a specified function using a lookup table (¶[0062]: Figure 5); Figure 11 illustrates a plurality of lookup tables 1110, 1120, and 1130, in which a plurality of security levels associated with a plurality of functions are associated with an email application, a contact application, a call application, a web search application, and a photo application (“obtaining a mapping of voice actions to a plurality of different service providers, where for each voice action the mapping describes a server provider that can perform the voice action”) (¶[0083] - ¶[0084]: Figure 11); here, Figure 11 illustrates that a function of a voice action is performed by a corresponding service provider (“determining that the mapping of voice actions indicates that the service provider can perform the selected voice action”).
Concerning claims 5 and 15, Kim et al. discloses that upon recognizing a speech command, speech recognition unit 410 may identify the function associated with the speech command, e.g., activating an associated application, e.g., a banking application, a photo application, a web browser application (“determining that the one or more terms in the transcription match the one or more terms that correspond to the voice action”); (¶[0051]: Figure 4); words in a speech command are mapped to a specified function using a lookup table (“obtaining a set of voice actions, wherein each voice action in the set of voice actions identifies one or more terms that correspond to that voice action”) (¶[0062]: Figure 5); Figure 11 illustrates a plurality of lookup tables 1110, 1120, and 1130, in which a plurality of security levels associated with a plurality of functions are associated with an email application, a contact application, a call application, a web search application, and a photo application (“in response to determining that the one or more terms in the transcription match the one or more terms that correspond to the voice action, selecting the voice action from among the set of voice actions”) (¶[0083] - ¶[0084]: Figure 11).
Concerning claims 6 and 16, Kim et al. discloses that activated voice assistant application 130 may recognize a speech command (¶[0026]: Figure 1); speech recognition unit 410 (“an automated speech recognizer”) may recognize the speech command from the received portion of the input sound stream (“the audio data”), and may identify a function associated with the speech command (¶[0050] - ¶[0051]: Figure 4).  Implicitly, speech recognition produces “a transcription of the audio data”.  
Concerning claims 9 and 19, Kim et al. discloses various “input data types” for authorizing a user (“to perform authentication for the selected voice action”) that include verification keywords of a name, a birthday, or a personal identification number (PIN).  (¶[0058]: Figure 4)  Broadly, verbally or manually entering additional security information as a PIN, a name, a birthday, or a social security number is “one or more input data types that the selected service provider uses to perform authentication for the selected voice action.”
Concerning claims 10 and 20, Kim et al. discloses that mobile device 120 includes a voice assistant application 130 (“wherein the user computing device comprises a voice automation device”).  (¶[0023]: Figure 1) 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365) as applied to claims 1 and 11 above, and further in view of Warford et al. (U.S. Patent No. 9,837,079).
Kim et al. discloses that speaker verification unit 320 may determine a verification based on extracted sound features and a speaker model in a speaker model database 264.  If a verification score exceeds a verification threshold a speaker is verified as an authorized user.  (¶[0048]: Figure 3)  Here, a speaker model in a speaker model database can be construed as equivalent to ‘a stored voice print’, and a verification score is “a corresponding likelihood that the audio data representing the voice command matches one of a plurality of stored voice prints associated with different speakers”.  Implicitly, speaker model database 264 stores speaker models with a plurality of speakers that can be verified.  Similarly, Ketharaju et al. teaches voice prints for authentication.  (Column 3, Lines 31 to 34; Column 4, Lines 64 to 65; Column 5, Lines 55 to 60)  However, Kim et al. does not expressly disclose “selecting, from among the plurality of speaker identification results, the speaker identification result having the highest corresponding likelihood as the speaker identification result indicating that the voice command was spoken by the speaker.”  That is, Kim et al. is only expressly directed to determining if a verification score exceeds a threshold for a given speaker model.  Still, it would appear implicit that there must be a determination of which speaker model to use from speaker models stored for a plurality of different speakers as this is the conventional way of determining a speaker.   
Anyway, Warford et al. teaches a method and apparatus for identifying fraudulent callers, where known voice prints are stored in a database or library.  Control system 142 may perform one-to-few or one-to-many comparisons of customer voice prints with known voice prints to identify any matches between them, or at least a probability of a match (“a likelihood”), meaning that the customer voice print and one of the known voice prints are likely from the same person.  The identification of any matches can be used to authorize a transaction requested by a customer, by comparing the customer voice print with multiple known voice prints that are associated with persons having attempted fraudulent transactions.  The comparison of a customer voice print with each known voice print and the background model is scored.  The scoring step generates a probability that the customer voice print belongs to one or more known speakers.  (Column 11, Line 46 to Column 12, Line 33)  Warford et al., then, teaches “selecting, from among a plurality of speaker identification results, the speaker identification result having the highest corresponding likelihood as the speaker identification result indicating that the voice command was spoken by the speaker” by comparing a customer voice print with a plurality of known voice prints to identify a probability of a match.  Here, a ‘highest’ scoring voice print to a plurality of known voice prints identifies a customer.  An objective is to provide more secure transactions and to prevent fraud in communications.  (Column 1, Lines 20 to 38)  It would have been obvious to one having ordinary skill in the art to determine a speaker identification result according to a highest scoring voice print of a plurality of voice prints that are compared to a customer’s voice as taught by Warford et al. to perform a speaker verification by comparison to a speaker model of Kim et al. for a purpose of providing more secure transactions and preventing fraud.

Claims 7 to 8 and 17 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365) as applied to claims 1 and 11 above, and further in view of Himmelstein (U.S. Patent Publication 2005/0275505).
Kim et al. illustrates in Figure 1 a voice assistant application 130 that is communicating with a user 110 by audio through mobile device 120.  Conventionally, voice assistant applications that communicate with a user by audio are utilizing synthesized speech.  Kim et al. illustrates an electronic device 1200 that includes audio decoder 1234 and speaker/headset 1248.  (¶[0090] - ¶[0091])  Still, Kim et al. does not expressly disclose “wherein the first user computing device is configured to output the indication that the selected service provider performed the selected voice action provided from the voice action server as synthesized speech” and “receiving, at the voice action server, from the selected service provider, the indication that the selected service provider performed the selected voice action.”  That is, Kim et al. does not expressly disclose confirming performance of a voice action by synthesized speech.
Anyway, Himmelstein teaches whatever limitations might be omitted by Kim et al. Generally, Himmelstein teaches a voice-controlled security system that analyzes an audible signal to determine whether it matches a voiceprint stored in memory.  (Abstract)  If a voice command corresponds to a selected one of the voiceprint templates stored in a memory circuit 32, microcomputer 30 generates a control signal to voice recognition and synthesis unit 44.  The voice recognition and synthesis unit 44 provides a digital output signal to speaker output circuit 42, which converts the digital output signal as an audible output signal and supplies an instruction signal 47 to external or internal speakers 46, 48.  These speakers 46, 48, generate audible announcements to inform the user of the present operating status of automobile security system 20.  (¶[0037]: Figure 1)  If a digital signal matches that of an authorized user, a digital instruction signal is generated and converted into an audible instruction signal.  (¶[0042]: Figure 2)  Here, an audible signal that is output through a speaker by a voice recognition and synthesis circuit is equivalent to “output the indication . . . as synthesized speech.”  That is, a voice synthesis circuit outputs “synthesized speech”.  Himmelstein, then, teaches generating an audible instruction signal that a voice command is being performed when a user is authorized so as “to output the indication that the selected service provider performed the selected voice action provided . . . as synthesized speech” and “receiving . . . the indication that the selected service provider performed the selected voice action.”  An objective is to automatically log in a user and set of level of access being provided to a particular user of a computer system so that security levels may restrict access to a computer.  (¶[0047])  It would have been obvious to one having ordinary skill in the art to provide an indication that a service provider performed an action by synthesized speech as taught by Himmelstein to perform a function by speech input at a voice assistant application of Kim et al. for a purpose of setting a level of access to a particular user for restricting access to a computer.

Response to Arguments
Applicant’s arguments filed 26 April 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicant amends independent claims 1 and 11, and presents arguments traversing the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Wishne et al. (U.S. Patent Publication 2017/0330277).  Specifically, Applicant amends these independent claims to include new limitations directed to “determining, by the voice action server, based on the speaker identification result indicating that the voice command was spoken by the speaker, a device identifier that corresponds to a second user computing device of the speaker” and “determining, by the voice action server, that a location of the second user computing device of the speaker is within a particular geographic area”.  Additionally, Applicant amends the independent claims to set forth that it is a “first” user computing device that receives a voice command and obtains a speaker identification result, and providing by the voice action server for output from the first user computing device “based on determining that the location of the second user computing device is within the particular geographic area”.  Similar amendments set forth a “first” user computing device for dependent claims 7, 10, 17, and 20.  Mainly, Applicant’s argument is simply that the prior art does not teach these new limitations.  However, these amendments necessitate new grounds of rejection.
Applicant amends the title and addresses most of the objections to the Specification.  However, Applicant has not corrected a minor informality at ¶[0005] of the Specification, and this objection is being maintained.
Applicant’s amendment raises issues of new matter.  Here, Applicant’s amendment is directed to a specific embodiment using two devices to perform authentication.  A first user computing device is recited to include specific steps of receiving a voice command and obtaining a speaker identification result, and a second user computing device is recited to include specific steps of providing a device identifier and a location that it is within a particular geographic area.  These specific steps of the two devices are not reasonably supported by the originally-filed Specification.  Applicant states that these limitations are supported by ¶[0031] - ¶[0034] of the Specification.  However, ¶[0031] - ¶[0034], at best, describes various embodiments where a user’s mobile computing device 230 is within a particular geographic area and a device identifier for a user’s mobile computing device 230.  There is nothing here that determines a geographic area or a device identifier for a local device 210.  The Specification, ¶[0031] and ¶[0033], provides a brief statement that there may be a determination of whether a user’s mobile computing device is in short-range communication with a local device 210, but this is not sufficient to support the limitations of a device identifier for a second user computing device and a location in a particular geographic area for a second user computing device.  Accordingly, these limitations are new matter under 35 U.S.C. §112(a).
New grounds of rejection are set forth as directed to independent claims 1 and 11 being obvious under 35 U.S.C. §103 over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365).  Ketharaju et al. is maintained to teach the new limitations including that authentication is being performed at a server.  The rejection no longer relies upon Wishne et al., which was cited only for the limitation of performing actions with “a voice action server”.  The rejection of some of the dependent claims continues to rely upon Warford et al. (U.S. Patent No. 9,837,079) and Himmelstein (U.S. Patent Publication 2005/0275505).  These new grounds of rejection are necessitated by amendment.
Generally, Ketharaju et al. is maintained to reasonably teach all of the new limitations.  Here, Ketharaju et al. is directed to performing enhanced secure authentication using a variety of features including an analysis of voice prints of a voice response with answers pre-recorded by the user and a traditional user ID and password combination.  However, Ketharaju et al. is mainly directed towards using two devices to perform authentication, a first user computing device that is mobile electronic computing device 102 and a second user computing device that is one of Internet of Things (IoT) devices 104.  A geographic location data of a user’s smart phone may be determined by global positioning system (GPS) software, and geographic location data from a user’s IoT devices can be used to establish activity patterns to authenticate the user.  Specifically, Ketharaju et al. teaches an embodiment where a user can send a current GPS position using a user’s smart phone, and a short-range communication session can be established between the user’s smart phone 102 and an IoT device 104 when they are in close proximity.  A token is transferred from smart phone 102 to IoT device 104, and IoT device 104 sends its unique identifier, e.g., a serial number of IoT device 104, to IoT server computer 106.  IoT server computer 106 can then provide authentication and establish a communication session with a financial institution server computer 110.  (Column 7, Line 46 to Column 8, Line 40: Figure 2)  Additionally, Ketharaju et al. teaches that an extent to which the user is authenticated can depend on trust scores for a type of transaction in a manner similar to various security levels associated with various functions in Kim et al.  One skilled in the art, then, could readily understand how the enhanced security features of determining a geographic location and a device identifier using two devices as taught by Ketharaju et al. could supplement features of security levels associated with specific applications in Kim et al.  
New grounds of rejection are set forth as directed to new matter under 35 U.S.C. §112(a) and for obviousness under 35 U.S.C. §103 over Kim et al. (U.S. Patent Publication 2015/0302856) in view of Ketharaju et al. (U.S. Patent No. 10,200,365).  These rejections are maintained to be proper.  All of the new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Siddiqui, Morgan et al., Zhang, Burdette et al., Mandalia et al., Marshall et al., Harty et al., Turakhia, and Di Mambro et al. disclose related prior art.
Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 2, 2022